

116 HR 4168 IH: Law Enforcement Inclusion Act of 2019
U.S. House of Representatives
2019-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4168IN THE HOUSE OF REPRESENTATIVESAugust 6, 2019Mr. Lewis introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide that COPS grant funds
			 may be used to hire and train new, additional career law enforcement
			 officers who are residents of the communities they serve, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Law Enforcement Inclusion Act of 2019. 2.FindingsCongress finds the following:
 (1)According to the Equal Employment Opportunity Commission (EEOC) and the Census Bureau, which together provide detail on the racial composition of government workers in large American cities, in about two-thirds of the United States cities with the largest police forces, the majority of police officers live outside of the city in which they work.
 (2)When officers live in the cities in which they work, it may reduce the carbon footprint by employees in their journey to work, foster more employee concern in the affairs of their city, ensure manpower will be available in case of emergencies, generate additional tax revenue for the city, and cut down on absenteeism and tardiness.
 (3)According to a New York Times article entitled, When Police Don’t Live in the City They Serve (2016), trust is greater between community and police force when officers live in and are demographically representative of the communities they police.
 (4)Existing programs, such as the Secure Neighborhoods Pathways to Homeownership in Atlanta, are strengthening police legitimacy and creating more cooperative relationships with civilians across racial lines which holds promise for reducing crime and violence. As a result of this program, the percentage of Atlanta’s police force, living in the city of Atlanta, increased from 14 percent to 22 percent.
 (5)Strained ties between police departments and the communities they serve predate the 1960s civil rights movement. During and after the civil rights movement, activists across the country have marched in support of improved police-community relations.
 (6)Police officers have an important job to maintain the safety, security, and resiliency of the cities they serve. By residing in the same communities in which they serve, officers may have opportunities to ameliorate their relationships with community residents and heal relationships between police and communities.
 (7)Substantive criminal justice reform should include initiatives to ameliorate the relationships police officers have with the communities they serve.
			3.Use of COPS grant funds to hire law enforcement officers who are residents of the communities they
 serveSection 1701(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(b)) is amended—
 (1)by redesignating paragraphs (22) and (23) as paragraphs (25) and (26), respectively; (2)in paragraph (25), as so redesignated, by striking (21) and inserting (24); and
 (3)by inserting after paragraph (21) the following:  (22)to recruit, hire, incentivize, retain, develop, and train new, additional career law enforcement officers or current law enforcement officers who are willing to relocate to communities—
 (A)where there are poor or fragmented relationships between police and residents of the community, or where there are high incidents of crime; and
 (B)that are the communities that the law enforcement officers serve, or that are in close proximity to the communities that the law enforcement officers serve;
 (23)to collect data on the number of law enforcement officers who are willing to relocate to the communities where they serve, and whether such law enforcement officer relocations have impacted crime in such communities;
 (24)to develop and publicly report strategies and timelines to recruit, hire, promote, retain, develop, and train a diverse and inclusive law enforcement workforce, consistent with merit system principles and applicable law;.
			